        Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHROME HEARTS LLC, a Delaware                Civil Action No.
Limited Liability Company,
                                             PLAINTIFF’S COMPLAINT FOR
                                             DAMAGES AND EQUITABLE
                     Plaintiff,              RELIEF

                                             1. TRADEMARK
               vs.                              INFRINGEMENT
                                             2. FALSE DESIGNATION OF
                                                ORIGIN AND FALSE
FAUXFRIENDS NEW YORK, an                        DESCRIPTIONS
Unknown Business Entity; ISIAH
                                             3. COMMON LAW UNFAIR
POINTER, an Individual; and DOES 1-10,          COMPETITION
inclusive,
                                             4. COMMON LAW
                                                TRADEMARK
                                                INFRINGEMENT
                     Defendants.

                                             JURY TRIAL DEMANDED


      Plaintiff Chrome Hearts LLC (“Chrome Hearts” or “Plaintiff”) for its claims
against Defendant FauxFriends New York (“FauxFriends”), Defendant Isiah
Pointer, and DOES 1-10 (collectively, “Defendants”) alleges as follows:
                           JURISDICTION AND VENUE
       1.      Plaintiff files this action against Defendants for trademark
infringement and false designation of origin under the Lanham Trademark Act of
1946, 15 U.S.C. § 1051 et seq. (the “Lanham Act”), and related claims of
trademark infringement and unfair competition under the statutory and common
law of the State of New York. This Court has subject matter jurisdiction over
Plaintiff’s Lanham Act claims under 15 U.S.C. § 1121(a) and 28 U.S.C. §§ 1331
and 1338(a).


                                         1
                     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 2 of 16




      2.    This Court has supplemental jurisdiction over Plaintiff’s state and
common law claims pursuant to 28 U.S.C. § 1367(a), because those claims are so
related to Plaintiff’s federal claims that they form part of the same case or
controversy and derive from a common nucleus of operative facts.
      3.    This Court has personal jurisdiction over Defendants pursuant to 28
U.S.C. § 1400 because Defendants maintain their headquarters and/or reside in
and have committed acts of infringement in the state of New York.
      4.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 because
a substantial part of the events giving rise to Plaintiff’s claims herein occurred in
this Judicial District.
                                 THE PARTIES
      5.     Plaintiff Chrome Hearts LLC (“Chrome Hearts”) is a limited liability
company organized and existing under the laws of the state of Delaware, with an
office and principal place of business at 915 North Mansfield Avenue, Los
Angeles, California 90038.
      6.     Upon information and belief, Defendant FauxFriends New York
(“FauxFriends”) is an unknown business entity with a principal place of business
located at 65 W 108th Street #4C, New York, NY 10025-3281.
      7.    Upon information and belief, Defendant Isiah Pointer (“Pointer”) is
the owner, officer, director and/or managing agent of FauxFriends New York.
      8.     Chrome Hearts is unaware of the names and true capacities of
Defendants, whether individuals, corporate and/or partnership entities, named
herein as DOES 1 through 10, inclusive, and therefore sues them by their
fictitious names. Chrome Hearts will seek leave to amend this complaint when
their true names and capacities are ascertained. Upon information and belief,
each one of Defendants Faux Friends, Pointer, and DOES 1 through 10,
inclusive, caused or are in some manner responsible for causing the wrongful
                                         2
                  COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 3 of 16




acts alleged herein, and that at all relevant times each one was the agent, servant,
and/or employee of the other Defendants acting within the course and scope of
said agency, service, and employment.
     9.     Upon information and belief, at all relevant times herein, each one of
Defendants FauxFriends, Pointer, and DOES 1 through 10, inclusive, knew or
reasonably should have known of the wrongful acts and behavior alleged herein
and the damages caused thereby, ratified and encouraged such acts and behavior,
and/or had a non-delegable duty to prevent such acts and behavior but failed or
refused to do so.
       ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
    A.     The Chrome Hearts Brand and Trademarks
    10.     Chrome Hearts LLC (“Chrome Hearts”) has been designing,
manufacturing, and selling artistically styled leather goods, apparel, jewelry, and
accessories since 1988.
    11.    Chrome Hearts sells a wide variety of quality artistic products,
including leather pants, leather jackets, leather vests, sterling silver jewelry,
including necklaces, bracelets, rings and wallet chains, belt buckles, fabric
apparel, bags and a wide collection of other products, including furniture,
eyewear, and crystal ware.
    12.    Chrome Hearts products are sold in the exclusive CHROME
HEARTS stores throughout the world and in select specialty stores, such as
Selfridges in London, Bergdorf Goodman in New York and the United Arrows
and Dover Street Market Ginza boutiques in Japan.
    13.    Chrome Hearts is known for combining the look of rugged apparel
with fashion attire to make fashion apparel and accessories. All of Chrome
Hearts’ leather products are adorned with sterling silver hardware, including all


                                        3
                    COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
            Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 4 of 16




     of the buttons and ornamental pieces. Chrome Hearts is also known for using
     suede inlay designs in connection with leather clothing.
         14.    Entertainers, such as Madonna, Arnold Schwarzenegger, Rihanna,
     Cher, Kate Hudson, Tom Brady, David Beckham, and Lenny Kravitz can all be
     seen in Chrome Hearts’ fashions.
         15.    In 1993, the Council of Fashion Designers of America (“CFDA”)
     presented Chrome Hearts with an unsolicited award as designer of the year for
     its innovative accessories and jewelry designs.
         16.    Virtually all Chrome Hearts® products, including clothing, denim,
     and jewelry, are handmade in Los Angeles by Chrome Hearts’ craftsmen. The
     level of expert workmanship exercised by these individuals is superior and
     conforms with the strict standards established by Chrome Hearts.
         17.    Chrome Hearts® products have been praised and recognized in
     numerous articles appearing in both trade publications and publications directed
     to the general public around the world, including articles in the United States,
     Germany, Japan and France. These articles have acclaimed the high artistry,
     fashion and style of Chrome Hearts’ designs and the uniqueness of the designs.
         18.    Chrome Hearts is the owner of the CHROME HEARTS word mark,
     various design only marks, and composite trademarks comprising the CHROME
     HEARTS mark and design components (hereinafter collectively the “Chrome
     Hearts Marks”).
         19.    Chrome Hearts’ most iconic and well recognized trademarks include,
     but are not limited to, the following U.S. trademark registrations:
//
//
//
//
                                             4
                       COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 5 of 16




           Mark                U.S. Reg. No.        Relevant Goods
                               2,118,026     Clothing, namely, pants,
                                             shirts, tee shirts, sweaters,
                                             jackets, vests, chaps, skirts,
                                             belts, underwear, gloves,
 Chrome Hearts Plus Banner                   shoes and boots.
  Design Composite Mark

                               2,216,575       Clothing; namely, tee shirts,
                                               shirts, tank tops, pants,
                                               chaps jeans, sweaters and
                                               jackets.




Chrome Hearts Plus Horseshoe
   Design Composite Mark

                               3,546,039       Clothing, namely, tee shirts,
                                               shirts, tank tops, sweat
                                               shirts, sweat pants, jeans,
     Scroll Design Mark                        pants, sweaters, skirts,
                                               dresses, jackets, coats,
                                               undergarments, hats, socks
                                               and footwear.
                               3,542,742       Clothing, namely, tee shirts,
                                               shirts, tank tops, sweat
                                               shirts, sweat pants, jeans,
                                               pants, sweaters, skirts,
                                               dresses, jackets, coats,
  Horseshoe with Plus Mark
                                               undergarments, hats, socks
                                               and footwear.




                                   5
              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 6 of 16




                                      2,408,082        Clothing; namely, jeans,
                                                       leather pants, skirts, jackets,
                                                       chaps, sweaters, vests, tee-
                                                       shirts and shirts.

 Chrome Hearts plus Horseshoe
          Design
     20.    Chrome Hearts has always devoted substantial time, effort, and
money to designing, developing, advertising, promoting, and marketing its
products, and spends on average over $1 million per year on advertising,
promoting, and marketing the CHROME HEARTS® brand. As a result of its
efforts, Chrome Hearts has sold over a billion dollars’ worth of products, all
bearing one or more of the Chrome Hearts Marks.
     21.    Registrations for many of the Chrome Hearts Marks, including the
specific registrations identified above, are valid, subsisting and are incontestable.
Through longstanding use, advertising, and registration, the Chrome Hearts
Marks have achieved a high degree of consumer recognition and constitute
famous marks.
     22.    Chrome Hearts has continuously used the Chrome Hearts Marks in
interstate commerce in connection with the sale, distribution, promotion, and
advertising of its goods since their respective dates for first use.
     23.    The Chrome Hearts Marks have come to identify, in the United States
and throughout the world, high quality leather fashions, jewelry and accessories
designed and manufactured by Chrome Hearts.
     24.    Due to Chrome Hearts’ long use, extensive sales, and significant
advertising and promotional activities, the Chrome Hearts Marks have achieved
widespread acceptance and recognition amongst the consuming public and trade
throughout the United States.


                                          6
                  COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
          Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 7 of 16




     B.      Defendants’ Infringing Conduct
     25.     The   present   lawsuit   arises   from    Defendants’    manufacture,
production, marketing, distribution, advertisement, offering for sale, and/or sale
of clothing that bears marks identical and/or confusingly similar to at least the
five Chrome Hearts Marks identified above.
     26.     Upon information and belief, FauxFriends is a company engaged in
the promotion, marketing and sale of clothing products and accessories through
its website (fauxfriendsnyc.com) as well as its social media accounts on
Faceboook          (facebook.com/fauxfriendsnewyork/)           and        Instagram
(@fauxfriendsnewyork), all which are accessible to consumers throughout the
United States, including those within this judicial district.
     27.     Upon information and belief, through the aforementioned social
media accounts belonging to FauxFriends as well as other Instagram accounts,
belonging to Pointer such as @yosoyfaux, Defendants directly target consumers
with Infringing Products, including those within this judicial district.
     28.     Chrome Hearts has not granted a license or given Defendants any
form of permission to use intellectual property belonging to Chrome Hearts,
including the Chrome Hearts Marks, in any way.
     29.     Upon information and belief, Defendants offered for sale, sold, and
shipped Infringing Products from FauxFriends principal place of business in
New York City, two exemplars of which are shown in the following
photographs:
     //
     //
     //
     //
     //
                                         7
                   COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 8 of 16




                           Exemplary Infringing Products


    30.   Upon information and belief, Defendants’ unlawful acts have misled
and confused, and were intended to cause confusion, or to cause mistake, or to
deceive as to the origin, affiliation, or association of the Infringing Products
with Chrome Hearts, and the sponsorship or approval of the Infringing Products
by Chrome Hearts.
                        FIRST CAUSE OF ACTION
   (Trademark Infringement Under the Lanham Act, 15 U.S.C. § 1114)
   31.    Plaintiff incorporates by reference each and every one of the
preceding paragraphs as though fully set forth herein.
   32.    The Chrome Hearts Marks are nationally recognized, including
within the Southern District of New York, as being affixed to goods and
merchandise of the highest quality, with Chrome Hearts being the exclusive
source of all such products.
   33.    The specific U.S. registrations to the Chrome Hearts Marks identified
herein are in full force and effect, and each one has been in continuous use since
                                       8
                COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 9 of 16




their respective first dates of use.     Indeed, the specific U.S. registrations
identified herein, like many Chrome Hearts Marks, are incontestable by virtue
of their registrations and continuous use in commerce for more than five years.
   34.     The Infringing Products bear identical or confusingly similar
reproductions of one or more Chrome Hearts Marks that are likely to lead to
and result in consumers believing that Chrome Hearts produced, sponsored,
authorized, licensed or is otherwise connected or affiliated with Defendants’
commercial and business activities, all to the detriment of Chrome Hearts.
   35.     Defendants’ use of the Chrome Hearts Marks is without Chrome
Hearts’ permission or authority and in total disregard of Chrome Hearts’ rights
to control its intellectual property.
   36.     Upon information and belief, Defendants’ acts are deliberate and
intended to confuse the public as to the source of Defendants’ goods or services
and to injure Chrome Hearts and reap the benefit of Chrome Hearts’ goodwill
associated with the Chrome Hearts Marks.
   37.     As a direct and proximate result of Defendants’ infringing conduct,
Chrome Hearts has been injured and will continue to suffer injury to its business
and reputation unless Defendants are enjoined by this Court from advertising,
selling, and offering for sale products bearing the Chrome Hearts Marks that are
not in fact authentic Chrome Hearts® products.
   38.     Chrome Hearts has no adequate remedy at law.
   39.     In light of the foregoing, Chrome Hearts is entitled to injunctive relief
prohibiting Defendants from using any of the Chrome Hearts Marks, and/or any
marks identical and/or confusingly similar thereto, and to recover from
Defendants all damages, including attorneys’ fees, that Chrome Hearts has
sustained and will sustain as a result of such infringing acts, and all gains,
profits and advantages obtained by Defendants as a result thereof, in an amount
                                        9
                 COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 10 of 16




not yet known, attorneys’ fees and treble damages, as well as the costs of this
action pursuant to 15 U.S.C. § 1117(a)-(b), and/or statutory damages pursuant
to 15 U.S.C § 1117(c).
                       SECOND CAUSE OF ACTION
(False Designation of Origin and False Descriptions – 15 U.S.C. § 1125(a))
    40.   Chrome Hearts incorporates herein by reference the averments of the
preceding paragraphs as though fully set forth herein.
    41.   Defendants’ unauthorized use of marks confusingly similar to the
Chrome Hearts Marks on its merchandise in interstate commerce and
advertising relating to same constitutes false designation of origin and a false
representation that the goods are manufactured, offered, sponsored, authorized,
licensed by or otherwise connected with Chrome Hearts or come from the same
source as Chrome Hearts’ goods when in fact they do not.
    42.   Defendants’ use of the Chrome Hearts Marks is without Chrome
Hearts’ permission or authority and in total disregard of Chrome Hearts’ rights
to control its trademarks.
    43.   Defendants’ activities are likely to lead to and result in confusion,
mistake or deception, and are likely to cause the public to believe that Chrome
Hearts has produced, sponsored, authorized, licensed or is otherwise connected
or affiliated with Defendants’ commercial and business activities, all to the
detriment of Chrome Hearts.
    44.   Chrome Hearts has no adequate remedy at law.
    45.   In light of the foregoing, Chrome Hearts is entitled to injunctive relief
prohibiting Defendants from using any of the Chrome Hearts Marks, and/or any
marks identical and/or confusingly similar thereto, and to recover from
Defendants all damages, including attorneys’ fees, that Chrome Hearts has
sustained and will sustain as a result of such infringing acts, and all gains,
                                       10
                COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 11 of 16




profits and advantages obtained by Defendants as a result thereof, in an amount
not yet known, attorneys’ fees and treble damages, as well as the costs of this
action pursuant to 15 U.S.C. § 1117(a)-(b), and/or statutory damages pursuant
to 15 U.S.C § 1117(c).
                         THIRD CAUSE OF ACTION
          (Unfair Competition Under New York Common Law)
    46.   Plaintiff incorporates herein by reference the averments of the
preceding paragraphs as though fully set forth herein.
    47.   Defendants’ infringement of the Chrome Hearts Marks constitutes
unfair competition in violation of the common law of the state of New York.
    48.   Defendants are competitors of Chrome Hearts and have copied
Chrome Hearts Marks in an effort to exploit Chrome Hearts’ reputation in the
market.
    49.   Defendants’ infringing acts were intended to capitalize on Chrome
Hearts’ goodwill associated therewith for Defendants’ own pecuniary gain.
Chrome Hearts has expended substantial time, resources and effort to obtain an
excellent reputation for its brand.    As a result of Chrome Hearts’ efforts,
Defendants are now unjustly enriched and are benefiting from property rights
that rightfully belong to Chrome Hearts.
    50.   Defendants’ acts are willful, deliberate, and intended to confuse the
public and to injure Chrome Hearts.
    51.   Chrome Hearts has no adequate remedy at law to compensate it fully
for the damages that have been caused and which will continue to be caused by
Defendants’ infringing conduct, unless it is enjoined by this Court.
    52.   The conduct herein complained of was extreme, outrageous, and was
inflicted on Chrome Hearts in reckless disregard of Chrome Hearts’ rights. Said
conduct was despicable and harmful to Chrome Hearts and as such supports an
                                       11
                COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
          Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 12 of 16




  award of exemplary and punitive damages in an amount sufficient to punish and
  make an example of Defendants, and to deter them from similar conduct in the
  future.
      53.     In light of the foregoing, Chrome Hearts is entitled to injunctive relief
  prohibiting Defendants from infringing the Chrome Hearts Marks and to
  recover all damages, including attorney’s fees, that Chrome Hearts has
  sustained and will sustain, and all gains, profits and advantages obtained by
  Defendants as a result of their infringing acts alleged above in an amount not
  yet known, and the costs of this action.
                           FOURTH CAUSE OF ACTION
            (Trademark Infringement Under New York Common Law)
      54.     Chrome Hearts incorporates herein by reference the averments of the
   preceding paragraphs as though fully set forth herein.
      55.     Chrome Hearts owns and enjoys common law trademark rights to the
   Chrome Hearts Marks in New York and throughout the United States.
      56.     Defendants’ misappropriation of Chrome Hearts’ common law
trademarks was intended to capitalize on Chrome Hearts’ goodwill for
Defendants’ own pecuniary gain. Chrome Hearts has expended substantial time,
resources and effort to obtain an excellent reputation for itself and its family of
Marks. As a result of Chrome Hearts’ efforts, Defendants are now unjustly
enriched and are benefiting from property rights that rightfully belong to Chrome
Hearts.
      57.     Defendants’ unauthorized use of the Chrome Hearts Marks has
caused and is likely to cause confusion as to the source of Defendants’ products,
all to the detriment of Chrome Hearts.
    58.       Defendants’ acts are willful, deliberate, and intended to confuse the
public and to injure Chrome Hearts.
                                           12
                    COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
          Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 13 of 16




       59.     Defendants’ acts constitute unfair competition under New York
common law.
    60.        Chrome Hearts has no adequate remedy at law to compensate it fully
for the damages that have been caused and which will continue to be caused by
Defendants’ infringing conduct unless it is enjoined by this Court.
       61.     The conduct herein complained of was extreme, outrageous,
fraudulent, and was inflicted on Chrome Hearts in reckless disregard of Chrome
Hearts’ rights. Said conduct was despicable and harmful to Chrome Hearts and as
such supports an award of exemplary and punitive damages in an amount
sufficient to punish and make an example of Defendants and to deter them from
similar such conduct in the future.
       62.     In light of the foregoing, Chrome Hearts is entitled to injunctive relief
prohibiting Defendants from using the Chrome Hearts Marks to recover all
damages, including attorneys’ fees, that Chrome Hearts has sustained and will
sustain and all gains, profits and advantages obtained by Defendants as a result of
their infringing acts alleged above in an amount not yet known, and the costs of
this action.
                               PRAYER FOR RELIEF
       WHEREFORE, Plaintiff Chrome Hearts LLC respectfully prays that this
Court enter judgment in its favor and against Defendants as follows:
       1. Entry of an ORDER granting temporary, preliminary and permanent
injunctive relief restraining and enjoining Defendants, their officers, agents,
employees, and attorneys, and all those persons or entities in active concert or
participation with them from:
                  a. manufacturing, importing, advertising, marketing, promoting,
                     supplying, distributing, offering for sale, or selling Infringing
                     Products and/or any other products that bear the Chrome
                                            13
                     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
           Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 14 of 16




                     Hearts Marks, or any other marks confusingly similar thereto;
                  b. engaging in any other activity constituting unfair competition
                     with Chrome Hearts, or acts and practices that deceive
                     consumers, the public, and/or trade, including without
                     limitation, the use of designations and design elements
                     associated with Chrome Hearts;
                  c. committing any other act which falsely represents or which has
                     the effect of falsely representing that the goods and services of
                     Defendants are licensed by, authorized by, offered by,
                     produced by, sponsored by, or in any other way associated with
                     Chrome Hearts;
      2.       Entry of an ORDER directing Defendants to recall from any
distributors and retailers and to deliver to Chrome Hearts for destruction, or other
disposition, all remaining inventory of the Infringing Products, in addition to any
other goods that infringe upon Chrome Hearts’ rights to the Chrome Hearts
Marks, including all advertisements, promotional and marketing materials
therefore, as well as means of making same in their possession or under their
control;
      3.       Entry of an ORDER directing Defendants to disclose their supplier(s)
and manufacturer(s) of the Infringing Products and provide all documents,
correspondence, receipts, and invoices associated with the purchase of the
Infringing Products;
      4.       Entry of an ORDER directing Defendants to file with this Court and
serve on Chrome Hearts within thirty (30) days after entry of the injunction a
report in writing, under oath setting forth in detail the manner and form in which
Defendants have complied with the injunction;


                                          14
                    COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 15 of 16




      5.     Entry of an ORDER for an accounting by Defendants of all gains,
profits, and/or advantages derived from their infringing acts pursuant to 15 U.S.C.
§ 1117(a);
      6.     An award of all profits that Defendants have derived from using the
Chrome Hearts Marks, trebled, as well as costs and attorneys’ fees to the full
extent provided for by Section 35 of the Lanham Act; alternatively, an award of
statutory damages pursuant to 15 U.S.C. § 1117 up to $2 million per trademark
counterfeited and infringed, per type of good;
      7.     An award of enhanced damages due to Defendants’ willful
infringement;
      8.     An award of applicable interest amounts, costs, disbursements, and/or
attorneys’ fees, as an exceptional case under 15 U.S.C. § 1117 or otherwise;
      9.     An award of fees and punitive damages to the full extent available in
connection with Chrome Hearts’ claims under New York law; and
      Any such other relief that may be just and proper.


Dated:          March 4, 2020          BLAKELY LAW GROUP


                                       By:       /s/ Bent H. Blakely___________
                                                 Brent H. Blakely
                                                 1334 Parkview Avenue, Suite 280
                                                 Manhattan Beach, CA 90266
                                                 Telephone: 310-546-7400
                                                 Attorneys for Plaintiff
                                                 Chrome Hearts LLC




                                         15
                    COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
          Case 1:20-cv-01931-LJL Document 1 Filed 03/04/20 Page 16 of 16




                          DEMAND FOR JURY TRIAL
       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
Chrome Hearts LLC hereby demands a trial by jury as to all claims in this
litigation.


 Dated:        March 4, 2020            BLAKELY LAW GROUP


                                        By:   /s/ Bent H. Blakely___________
                                              Brent H. Blakely
                                              1334 Parkview Avenue, Suite 280
                                              Manhattan Beach, CA 90266
                                              Telephone: 310-546-7400
                                              Attorneys for Plaintiff
                                              Chrome Hearts LLC




                                         16
                   COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
